NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-35157

                Plaintiff-Appellee,             D.C. No. 2:14-cr-00072-JLQ

 v.
                                                MEMORANDUM*
TIMOTHY JOSEPH CARLSON,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Eastern District of Washington
                 Justin L. Quackenbush, District Judge, Presiding

                          Submitted December 17, 2018**

Before:      WALLACE, SILVERMAN, and McKEOWN, Circuit Judges.

      Timothy Joseph Carlson appeals pro se from the district court’s order

denying his petition for a writ of error coram nobis. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      This court reviews de novo the district court’s denial of a coram nobis



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
petition. See Matus-Leva v. United States, 287 F.3d 758, 760 (9th Cir. 2002). The

district court correctly denied Carlson’s petition. Carlson is still in custody and,

therefore, cannot show that a more usual remedy is unavailable to attack his

conviction. See id. at 761 (“A person in custody may seek relief pursuant to 28

U.S.C. § 2255. Because the more usual remedy of a habeas petition is available,

the writ of error coram nobis is not.” (footnote omitted)).

      AFFIRMED.




                                           2                                    18-35157